DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 43-56) in the reply filed on 02/10/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/20 & 02/09/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
manufacturing specification in claims 48-51.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 48-51; these claims invokes 112(f) as discussed above. The claims provide for these "manufacturing specification" but in the specification does not show clearly the structures for these " manufacturing specification" to perform the claimed inventions. The specification fails to disclose any specific structure that corresponds to these types of these "manufacturing specification". Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 48-51; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend et al (US 2009/0188096).
Regarding claim 43; Townsend et al discloses a loaded pallet inspection system (automated digital inspection ADI 66 @ figure 6) comprising:
a generally horizontal support surface (172 @ figure 6), wherein the support surface (172) is a conveyor (170 @ figure 6) for moving loaded pallets (50 @ figure 6);
an image recorder (190 @ figure 6) supported near the support surface (172);
a computer (194 @ figure 6) having a memory with a software routine stored thereon; and
a communication link (paragraph [0067]: e.g., The ADI station 180 has at least one computing system 194 cooperating with the pallet feature sensing heads 190 for generating an image of the top deck of the pallet 50 being inspected. Likewise, the other ADI station 182 has at least one computing system 194 cooperating with the pallet feature sensing heads 190 for generating an image of the bottom deck of the pallet 50) transmitting signals between the image recorder (190 @ figure 6) and the computer (194 @ figure 6). See figures 1-23


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 31
effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-52 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al (US 2009/0188096) in view of Giusepe et al (WO2017/042747).
Regarding claim 44; Townsend et al discloses all of feature of claimed invention except for a target area defined by a boundary having a surface area greater than a cross-sectional surface area of the loaded pallet. However, Giuseppe et al teaches that it is known in the art to provide a target area 
Regarding claim 45; Townsend et al discloses all of feature of claimed invention except for the target area is visibly marked on the support surface. However, Giuseppe et al teaches that it is known in the art to provide the target area (20 @ figures 1-2) is visibly marked on the support surface (26, 28 @ figures 1-2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine loaded pallet inspection system of Townsend et al with limitation above as taught by Giuseppe et al for improving the determination accuracy of the height and of the volume of the load articles.
Regarding claim 46; Townsend et al discloses all of feature of claimed invention except for the target area is defined by crosshairs on the image recorder. However, Giuseppe et al teaches that it is known in the art to provide the target area (20 @ figures 1-2) is defined by crosshairs on the image recorder (8 @ figures 1-2 and 4-5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine loaded pallet inspection system of Townsend et al with limitation above as taught by Giuseppe et al for improving the determination accuracy of the height and of the volume of the load articles.
Regarding claim 47; Townsend et al discloses the support surface (172) is a conveyor (170 @ figure 6) for moving loaded pallets (50 @ figure 6).
Regarding claim 48; Townsend et al discloses manufacturing specifications (data profile 74 @ figure 1) are stored on the computer memory and the software routine of ADI station (66 @ figures 1 and 6) compares an image recorded by the image recorder (190 @ figure 6) to the manufacturing paragraph [0041]: e.g., as part of the inspection, image data 72 is generated for the pallet 50. The ADI station 66 compares the generated image data 72 to an expected profile 74. The generated image data 72 may also be referred to as measurement data, and the expected profile 74 may also be referred to as pallet classification. Based on the comparison, a damage report 76 is generated).
Regarding claim 49; Townsend et al discloses the manufacturing specification (74 @ figure 1 and paragraph [0041]: e.g., the expected profile 74 may also be referred to as pallet classification. Based on the comparison, a damage report 76 is generated. As will be discussed in greater detail below, the damage report 76 comprises a pallet repair summary and an element repair summary) is directed to an alignment of the loaded pallet (122 @ figures 3-4) on the support surface (110 @ figure 3).
Regarding claim 50; Townsend et al discloses all of feature of claimed invention except for the manufacturing specification is directed to an arrangement of straps securing a plurality of articles to the loaded pallet. However, Giuseppe et al teaches that it is known in the art to provide for the manufacturing specification is directed to an arrangement of straps (figures 1-2) securing a plurality of articles (24 @ figures 1-2) to the loaded pallet (30 @ figures 1-2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine loaded pallet inspection system of Townsend et al with limitation above as taught by Giuseppe et al for the purpose of improving the determination accuracy of the height and of the volume of the load articles.
Regarding claim 51; Townsend et al discloses the software routine uses a pattern recognition subroutine or a pattern matching logic subroutine (56, 58, 68 @ figure 1) to determine whether loaded pallet (50 @ figure 1) is within a tolerance (e.g., bad or good) of the manufacturing specification (paragraph [0043]: e.g., The classification divert line 68 may also be referred to as a sort line, and queries the FMS server 56 to determine if the inspected pallet is good or bad. If the inspected pallet 50 is bad, this means that the pallet requires repair (via repair line 80) or is to be discarded (via discard line 84). If the inspected pallet 50 is good, then the pallet 50 is sent to the paint booth 82 prior to being returned to service 51).
Regarding claim 52; Townsend et al discloses the computer (330 @figure 17) is in electrical communication with the conveyor (402 @ figure 17) to control a movement of the conveyor (402 @ figure 17) in response to an output from the software routine (paragraph [0092]: e.g., The controller 330 may operate based on a processor for controlling the hydraulics controller section 332 and the pneumatics controller section 334. The controller 330 also controls movement of the carriage 402. The controller 330 operates in response to the repair recipe 78 generated by the FMS server 56 for the pallet 50).


Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al in view of Giusepe et al as applied to claim 44 above, and further in view of Jeon et al (US 2012/0038780).
Regarding claim 55; Townsend et al discloses all of feature of claimed invention except for the target area is transverse to the support surface. However, Jeon et al teaches that it is known in the art to provide the target area (201 @ figure 3) is transverse to the support surface (146, 150 @ figure 3). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine loaded pallet inspection system of Townsend et al with limitation above as taught by Jeon et al for improving a fast and accurate viewing angle inspection as well as a defect inspection.
Regarding claim 56; Townsend et al discloses the target area (e.g., a container of the truck 102 @ figure 2) is three dimensional forming a virtual volume (figure 2).


Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al in view of Giusepe et al as applied to claim 52 above, and further in view of Jeon et al (US 2012/0038780).
Regarding claim 53; Townsend et al in view of Giuseppe et al combination discloses all of feature of claimed invention except for a first guide mounted above the support surface, wherein the 132 @ figure 4) mounted above the support surface (146 @ figure 3), wherein the first guide (132 @ figure 4) supports the image recorder (130a, 130b @ figures 3-4) and is configured to allow longitudinal movement (e.g., arrow in figure 3) by the image recorder (130a, 130b @ figures 3-4) in a direction of a traverse of the conveyor (150 @ figure 3). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine loaded pallet inspection system of Townsend et al with limitation above as taught by Jeon et al for improving a fast and accurate viewing angle inspection as well as a defect inspection.
Regarding claim 54; Townsend et al in view of Giuseppe et al combination discloses all of feature of claimed invention except for a second guide mounted above the support surface, wherein the second guide further supports the image recorder and is configured to allow transverse movement by the image recorder in a direction transverse to the direction of the traverse of the conveyor, wherein the image recorder is multi-positional relative to the support surface. However, Jeon e et al teaches that it is known in the art to provide a second guide (132 @ figures3-4) mounted above the support surface (146 @ figure 3), wherein the second guide (132 @ figures 3-4) further supports the image recorder (130a, 130b @ figures 3-4) and is configured to allow transverse movement by the image recorder (130a, 130b @ figures 3-4) in a direction transverse to the direction of the traverse of the conveyor (150 @ figure 3), wherein the image recorder (130 @ figures 3-4) is multi-positional relative to the support surface (figures 3-5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine loaded pallet inspection system of Townsend et al with limitation above as taught by Jeon et al for improving a fast and accurate viewing angle inspection as well as a defect inspection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Roe et al (US 2013/0156156) discloses the system can include a controller for generating scan instructions. The system can also include a conveyance controller for generating conveyance instructions to control the relative movement of the scanner and the other scanner with respect to the object of interest based on the scan data
2) Nechiporenko et al (US 2012/0057022) discloses an apparatus and method for acquiring an image of a pallet load comprises operating a linescan camera arranged for movement in a movement plane to acquire the image.
3) Hazeyama et al (US 2010/0239124) discloses a computer 1 displays, on a display portion 3, an image of an object which has been created by photographing by a photographing portion 18 in a setting mode. Further, height threshold-value data is received according to an input from outside through a key board 6A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ex. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



February 18, 2022


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886